To compel respondent to allow relator certain fees as sheriff.
Denied January 26, 1888.
The statute allows for every person committed to jail thirty-five cents, and the same sum for every person discharged, and for talcing a prisoner before the court for examination or to jail fifteen cents. The board allowed thirty-five cents for each original commitment and for every final discharge, and fifteen cents for talcing prisoners bade and forth, but the relator claimed that he should have an additional thirty-five cents for every time the prisoner was taken to court, and the same sum when brought back, on the ground that each removal is a discharge and each return a commitment.